DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Examiner acknowledges the instant application is a continuation of U.S. Application No. 15/409,451, filed 18 January 2017, and has been accorded the earliest effective file date.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 September 2020, 11 March 2021, 15 October 2021, and 01 December 2021, respectively, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
In response to communications filed on 23 July 2020, claims 1-20 are presently pending in the application, of which, claims 1, 12 and 17 are presented in independent form. The Examiner acknowledges that no claims were amended, cancelled, or newly.

Drawings
The drawings, filed 05 August 2020, have been reviewed and accepted by the Examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,838,819 (known hereinafter as ‘819). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of the instant application is a variation of the claims within each and every feature of claims 1-18 of ‘819.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Strong, Jack, et al (U.S. 2016/0026704 and known hereinafter Strong)(IDS Submission) in view Beausoleil, Sean, et al (U.S. 2016/0283095 and known hereinafter as Beausoleil).

As per claim 1, Strong teaches a method for searching data resources using personal metadata, the method comprising: 
storing a primary instance of a data resource of a first party in a first storage area (e.g. Strong, see Figure 1 and paragraphs [0023-0028], which discloses respective servers (e.g. storage area) that communicate with a plurality of clients (e.g. first/second party), where each client includes a plurality of data objects (e.g. one or more data sources) that may be synchronized.); 
creating a database index (e.g. Strong, see Figure 1 and paragraphs [0023-0025], which discloses respective servers (e.g. storage area) that communicate with a plurality of clients (e.g. first/second party).) including the personal metadata of the first party and the personal metadata of the second party for the data resource (e.g. Strong, see Figure 2 and paragraphs [0028-0036], which discloses a synchronization engine (e.g. manager function) that synchronizes data objects between the plurality of clients, where data sources includes files, photos, etc.), the database index further including personal metadata of one or more of the first party and the second party associated with a plurality of other data resources stored across at least the first storage area and the second storage area (e.g. Strong, see paragraph [0009], which discloses synchronizing of data files include metadata that may be provided by a user that includes additional detailed information regarding the data, where for example, see paragraph [0045] discloses collaborative metatagging of data that provides the detailed description of pictures for better organization.); 
receiving a search query including one or more criterion, wherein at least one of the criterion is a particular relationship attribute between one or more of the first party and the second party and a given data resource (e.g. Strong, see Figure 2 and paragraphs [0028-0036], which discloses a synchronization engine (e.g. manager function) that synchronizes data objects between the plurality of clients, where data sources includes files, photos, etc.);
querying the database index to identify data resources stored across at least the first storage area and the second storage area having the particular relationship attribute (e.g. Strong, see paragraphs [0044-0046], which discloses a user may search on the metadata of photos stored in a database index that can be collaboratively created and edited by a plurality of users, where each user may indicate a first storage, a second storage, etc.); and 
providing a list of the identified data resources as results to the search query (Strong, see paragraphs [0047-0089], which discloses a list is provided to shared clients, where each data resource may be updated and/or synchronized.). 
Strong does not explicitly disclose the primary instance including one or more relationship attributes of a first relationship between the first party and the data resource stored inline as personal metadata of the first party; establishing and storing a secondary copy of the primary instance for storage in a second storage area of a second party that has access to the data resource of the first party, the secondary copy including one or more relationship attributes of a second relationship between the second party and the data resource stored inline as personal metadata of the second party.
Beausoliel discloses the primary instance including one or more relationship attributes of a first relationship between the first party and the data resource stored inline as personal metadata of the first party (e.g. Beausoleil, see paragraph [0007] discloses a user (e.g. first party) can create new content item using a browser interface to an online content management system (e.g. data source), where the user can specify the type of content item to create and name for the content item.);
establishing and storing a secondary copy of the primary instance for storage in a second storage area of a second party that has access to the data resource of the first party (e.g. Beausoleil, see paragraph [0007], which discloses the content management system can copy the template, rename the template copy to the specified name and save the new content items and then the online folder can then synchronize with corresponding folders on the user’s device, where, see paragraph [0046], discloses that the content can be stored on a storage device, multiple storage devices, etc.), the secondary copy including one or more relationship attributes of a second relationship between the second party and the data resource stored inline as personal metadata of the second party (e.g. Beausoleil, see paragraph [0047], which discloses the metadata for the content item can be stored as part of the content item or can be stored separately. The Examiner notes that when the metadata is stored separately, one can contemplate that the secondary copy would not have metadata associated with the content, including personal metadata.);
Strong is directed to file sharing synchronization system. Beausoleil is directed to shared folder backed integrated workspaces. Both are analogous art because both create copies of data and associated metadata and synchronize the copied data to other devices. Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Strong with the teachings of Beausoleil to include the claimed feature with the motivation to update or modify resources.

As per claim 2, the modified teachings of Strong and Beausoleil teaches the method of claim 1, further comprising: 
storing at least a portion of the personal metadata of the first party as a first signal property on the primary instance of the data resource (e.g. Strong, see Figure 1 and paragraphs [0023-0028], which discloses respective servers (e.g. storage area) that communicate with a plurality of clients (e.g. first/second party), where each client includes a plurality of data objects (e.g. one or more data sources) that may be synchronized.); and 
storing at least a portion of the personal metadata of the second party as a second signal property on the secondary copy of the data resource (e.g. Strong, see Figure 1 and paragraphs [0023-0028], which discloses respective servers (e.g. storage area) that communicate with a plurality of clients (e.g. first/second party), where each client includes a plurality of data objects (e.g. one or more data sources) that may be synchronized.). 

As per claim 3, the modified teachings of Strong and Beausoleil teaches the method of claim 2, wherein creating the database index comprises creating the database index using the first signal property and the second signal property (e.g. Strong, see Figure 1 and paragraphs [0023-0025], which discloses respective servers (e.g. storage area) that communicate with a plurality of clients (e.g. first/second party).). 

As per claim 4, the modified teachings of Strong and Beausoleil teaches the method of claim 1, wherein the one or more relationship attributes of the first relationship between the first party and the data resource and the one or more relationship attributes of the second relationship between the second party and the data resource include one or more of: 
an action performed on the data resource, 
an access of the data resource, 
a modification of the data resource, 
a share of the data resource, 
a subscription to the data resource, 
a date and time an action was performed on the data resource, 
a date and time the data resource was last accessed, 
a date and time the data resource was last modified, 
a trending of the data resource, and 
a likelihood for reuse of at least a portion of the data resource (e.g. Beausoleil, see paragraph [0007] discloses a user (e.g. first party) can create new content item using a browser interface to an online content management system (e.g. data source), where the user can specify the type of content item to create and name for the content item.). 

As per claim 5, the modified teachings of Strong and Beausoleil teaches the method of claim 1, wherein receiving the search query further comprises one of: 
receiving the search query from the first party, wherein the at least one of the criterion is one of the particular relationship attribute between the first party and the given data resource or the particular relationship attribute between the second party and the given data resource (e.g. Strong, see Figure 2 and paragraphs [0028-0036], which discloses a synchronization engine (e.g. manager function) that synchronizes data objects between the plurality of clients, where data sources includes files, photos, etc.); or 
(e.g. Strong, see paragraphs [0044-0046], which discloses a user may search on the metadata of photos stored in a database index that can be collaboratively created and edited by a plurality of users, where each user may indicate a first storage, a second storage, etc.). 

As per claim 6, the modified teachings of Strong and Beausoleil teaches the method of claim 1, wherein the at least one of the criterion further includes a value or range associated with the particular relationship attribute (e.g. Strong, see Figure 2 and paragraphs [0028-0036], which discloses a synchronization engine (e.g. manager function) that synchronizes data objects between the plurality of clients, where data sources includes files, photos, etc.). 

As per claim 7, the modified teachings of Strong and Beausoleil teaches the method of claim 6, wherein receiving the search query further comprises receiving a search query for one or more data resources that were last accessed by one or more of the first party and the second party on a date or within a date range, wherein the particular relationship attribute is a date and time the data resource was last accessed, and the value or range is the date or the date range (e.g. Strong, see paragraphs [0044-0046], which discloses a user may search on the metadata of photos stored in a database index that can be collaboratively created and edited by a plurality of users, where each user may indicate a first storage, a second storage, etc.). 

As per claim 8, the modified teachings of Strong and Beausoleil teaches the method of claim 6, wherein receiving the search query further comprises receiving a search query for one or more data resources that were last modified by one or more of the first party and the second party on a date or within a date range, wherein the particular relationship attribute is a date and time the data resource was last modified, and the value or range is the date or the date range (e.g. Strong, see paragraphs [0044-0046], which discloses a user may search on the metadata of photos stored in a database index that can be collaboratively created and edited by a plurality of users, where each user may indicate a first storage, a second storage, etc.). 

As per claim 9, the modified teachings of Strong and Beausoleil teaches the method of claim 1, wherein receiving the search query further comprises receiving a search query for one or more data resources that (e.g. Strong, see paragraphs [0044-0046], which discloses a user may search on the metadata of photos stored in a database index that can be collaboratively created and edited by a plurality of users, where each user may indicate a first storage, a second storage, etc.). 

As per claim 10, the modified teachings of Strong and Beausoleil teaches the method of claim 1, wherein the personal metadata of the first party and the personal metadata of the second party comprises a list of one or more of past accesses and past modifications of the data resource by the respective first party and the second party (e.g. Beausoleil, see paragraph [0007] discloses a user (e.g. first party) can create new content item using a browser interface to an online content management system (e.g. data source), where the user can specify the type of content item to create and name for the content item.). 

As per claim 11, the modified teachings of Strong and Beausoleil teaches the method of claim 1, further comprising: 
enabling search for the data resource based on a most recent access or modification, and based thereon, enable further search of the one or more of past accesses and past modifications of the data resource using the list (e.g. Strong, see paragraphs [0044-0046], which discloses a user may search on the metadata of photos stored in a database index that can be collaboratively created and edited by a plurality of users, where each user may indicate a first storage, a second storage, etc.). 

As per claim 12, Strong teaches a system for searching data resources using personal metadata, the system comprising: 
storing a primary instance of a data resource of a first party in a first storage area (e.g. Strong, see Figure 1 and paragraphs [0023-0028], which discloses respective servers (e.g. storage area) that communicate with a plurality of clients (e.g. first/second party), where each client includes a plurality of data objects (e.g. one or more data sources) that may be synchronized.); 
creating a database index (e.g. Strong, see Figure 1 and paragraphs [0023-0025], which discloses respective servers (e.g. storage area) that communicate with a plurality of clients (e.g. first/second party).) including the personal metadata of the first party and the personal metadata of the second party for the data resource (e.g. Strong, see Figure 2 and paragraphs [0028-0036], which discloses a synchronization engine (e.g. manager function) that synchronizes data objects between the plurality of clients, where data sources includes files, photos, etc.), the database index further including personal metadata of one or more of the first party and the second party associated with a plurality of other data resources stored across at least the first storage area and the second storage area (e.g. Strong, see paragraph [0009], which discloses synchronizing of data files include metadata that may be provided by a user that includes additional detailed information regarding the data, where for example, see paragraph [0045] discloses collaborative metatagging of data that provides the detailed description of pictures for better organization.); 
receiving a search query including one or more criterion, wherein at least one of the criterion is a particular relationship attribute between one or more of the first party and the second party and a given data resource (e.g. Strong, see Figure 2 and paragraphs [0028-0036], which discloses a synchronization engine (e.g. manager function) that synchronizes data objects between the plurality of clients, where data sources includes files, photos, etc.);
querying the database index to identify data resources stored across at least the first storage area and the second storage area having the particular relationship attribute (e.g. Strong, see paragraphs [0044-0046], which discloses a user may search on the metadata of photos stored in a database index that can be collaboratively created and edited by a plurality of users, where each user may indicate a first storage, a second storage, etc.); and 
providing a list of the identified data resources as results to the search query (Strong, see paragraphs [0047-0089], which discloses a list is provided to shared clients, where each data resource may be updated and/or synchronized.). 
Strong does not explicitly disclose the primary instance including one or more relationship attributes of a first relationship between the first party and the data resource stored inline as personal metadata of the first party; establishing and storing a secondary copy of the primary instance for storage in a second storage area of a second party that has access to the data resource of the first party, the secondary copy including one or more relationship attributes of a second relationship between the second party and the data resource stored inline as personal metadata of the second party.
Beausoliel discloses the primary instance including one or more relationship attributes of a first relationship between the first party and the data resource stored inline as personal metadata of the first party (e.g. Beausoleil, see paragraph [0007] discloses a user (e.g. first party) can create new content item using a browser interface to an online content management system (e.g. data source), where the user can specify the type of content item to create and name for the content item.);
establishing and storing a secondary copy of the primary instance for storage in a second storage area of a second party that has access to the data resource of the first party (e.g. Beausoleil, see paragraph [0007], which discloses the content management system can copy the template, rename the template copy to the specified name and save the new content items and then the online folder can then synchronize with corresponding folders on the user’s device, where, see paragraph [0046], discloses that the content can be stored on a storage device, multiple storage devices, etc.), the secondary copy including one or more relationship attributes of a second relationship between the second party and the data resource stored inline as personal metadata of the second party (e.g. Beausoleil, see paragraph [0047], which discloses the metadata for the content item can be stored as part of the content item or can be stored separately. The Examiner notes that when the metadata is stored separately, one can contemplate that the secondary copy would not have metadata associated with the content, including personal metadata.);
Strong is directed to file sharing synchronization system. Beausoleil is directed to shared folder backed integrated workspaces. Both are analogous art because both create copies of data and associated metadata and synchronize the copied data to other devices. Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Strong with the teachings of Beausoleil to include the claimed feature with the motivation to update or modify resources.

As per claim 13, the modified teachings of Strong and Beausoleil teaches the system of claim 12, wherein the one or more relationship attributes of the first relationship between the first party and the data (e.g. Beausoleil, see paragraph [0047], which discloses the metadata for the content item can be stored as part of the content item or can be stored separately. The Examiner notes that when the metadata is stored separately, one can contemplate that the secondary copy would not have metadata associated with the content, including personal metadata.). 

As per claim 14, the modified teachings of Strong and Beausoleil teaches the system of claim 13, wherein the basic relationships include one or more of an access of the data resource, a modification of the data resource, a share of the data resource, and a subscription to the data resource (e.g. Beausoleil, see paragraph [0047], which discloses the metadata for the content item can be stored as part of the content item or can be stored separately. The Examiner notes that when the metadata is stored separately, one can contemplate that the secondary copy would not have metadata associated with the content, including personal metadata.). 

As per claim 15, the modified teachings of Strong and Beausoleil teaches the system of claim 13, wherein the rich relationships include one or more of a date and time the data resource was last accessed and a date and time the data resource was last modified (e.g. Beausoleil, see paragraph [0047], which discloses the metadata for the content item can be stored as part of the content item or can be stored separately. The Examiner notes that when the metadata is stored separately, one can contemplate that the secondary copy would not have metadata associated with the content, including personal metadata.). 

As per claim 16, the modified teachings of Strong and Beausoleil teaches the system of claim 13, wherein the inferred relationships include one or more of a trending of the data resource and a likelihood for reuse of at least a portion of the data resource (e.g. Beausoleil, see paragraph [0047], which discloses the metadata for the content item can be stored as part of the content item or can be stored separately. The Examiner notes that when the metadata is stored separately, one can contemplate that the secondary copy would not have metadata associated with the content, including personal metadata.). 

As per claim 17, <> teaches a method for searching data resources using personal metadata, the method comprising: 
storing a primary instance of a data resource of a first party in a first storage area (e.g. Strong, see Figure 1 and paragraphs [0023-0028], which discloses respective servers (e.g. storage area) that communicate with a plurality of clients (e.g. first/second party), where each client includes a plurality of data objects (e.g. one or more data sources) that may be synchronized.); 
creating a database index (e.g. Strong, see Figure 1 and paragraphs [0023-0025], which discloses respective servers (e.g. storage area) that communicate with a plurality of clients (e.g. first/second party).) including the personal metadata of the first party and the personal metadata of the second party for the data resource (e.g. Strong, see Figure 2 and paragraphs [0028-0036], which discloses a synchronization engine (e.g. manager function) that synchronizes data objects between the plurality of clients, where data sources includes files, photos, etc.), the database index further including personal metadata of one or more of the first party and the second party associated with a plurality of other data resources stored across at least the first storage area and the second storage area (e.g. Strong, see paragraph [0009], which discloses synchronizing of data files include metadata that may be provided by a user that includes additional detailed information regarding the data, where for example, see paragraph [0045] discloses collaborative metatagging of data that provides the detailed description of pictures for better organization.); 
receiving a search query including one or more criterion, wherein at least one of the criterion is a particular relationship attribute between one or more of the first party and the second party and a given data resource (e.g. Strong, see Figure 2 and paragraphs [0028-0036], which discloses a synchronization engine (e.g. manager function) that synchronizes data objects between the plurality of clients, where data sources includes files, photos, etc.);
querying the database index to identify data resources stored across at least the first storage area and the second storage area having the particular relationship attribute (e.g. Strong, see paragraphs [0044-0046], which discloses a user may search on the metadata of photos stored in a database index that can be collaboratively created and edited by a plurality of users, where each user may indicate a first storage, a second storage, etc.); and 
providing a list of the identified data resources as results to the search query (Strong, see paragraphs [0047-0089], which discloses a list is provided to shared clients, where each data resource may be updated and/or synchronized.). 
Strong does not explicitly disclose the primary instance including one or more relationship attributes of a first relationship between the first party and the data resource stored inline as personal metadata of the first party; establishing and storing a secondary copy of the primary instance for storage in a second storage area of a second party that has access to the data resource of the first party, the secondary copy including one or more relationship attributes of a second relationship between the second party and the data resource stored inline as personal metadata of the second party.
Beausoliel discloses the primary instance including one or more relationship attributes of a first relationship between the first party and the data resource stored inline as personal metadata of the first party (e.g. Beausoleil, see paragraph [0007] discloses a user (e.g. first party) can create new content item using a browser interface to an online content management system (e.g. data source), where the user can specify the type of content item to create and name for the content item.);
establishing and storing a secondary copy of the primary instance for storage in a second storage area of a second party that has access to the data resource of the first party (e.g. Beausoleil, see paragraph [0007], which discloses the content management system can copy the template, rename the template copy to the specified name and save the new content items and then the online folder can then synchronize with corresponding folders on the user’s device, where, see paragraph [0046], discloses that the content can be stored on a storage device, multiple storage devices, etc.), the secondary copy including one or more relationship attributes of a second relationship between the second party and the data resource stored inline as personal metadata of the second party (e.g. Beausoleil, see paragraph [0047], which discloses the metadata for the content item can be stored as part of the content item or can be stored separately. The Examiner notes that when the metadata is stored separately, one can contemplate that the secondary copy would not have metadata associated with the content, including personal metadata.);
Strong is directed to file sharing synchronization system. Beausoleil is directed to shared folder backed integrated workspaces. Both are analogous art because both create copies of data and associated metadata and synchronize the copied data to other devices. Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Strong with the teachings of Beausoleil to include the claimed feature with the motivation to update or modify resources.

As per claim 18, <> teaches the method of claim 17, wherein the plurality of users include one or more of individual users and groups of users of an organization, and the plurality of data resources are data resources of the organization (e.g. Beausoleil, see paragraph [0007] discloses a user (e.g. first party) can create new content item using a browser interface to an online content management system (e.g. data source), where the user can specify the type of content item to create and name for the content item.). 

Strong and Beausoleil teaches the method of claim 17, wherein the one or more relationship attributes of the first relationship between the owner and the data resource and the one or more relationship attributes of the second relationship between the respective other user and the data resource include one or more of: 
an action performed on the data resource, an access of the data resource, 
a modification of the data resource, 
a share of the data resource, a subscription to the data resource, 
a date and time an action was performed on the data resource, 
a date and time the data resource was last accessed, 
a date and time the data resource was last modified, a trending of the data resource, and 
a likelihood for reuse of at least a portion of the data resource (e.g. Beausoleil, see paragraph [0007] discloses a user (e.g. first party) can create new content item using a browser interface to an online content management system (e.g. data source), where the user can specify the type of content item to create and name for the content item.). 

As per claim 20, the modified teachings of Strong and Beausoleil teaches the method of claim 17, wherein receiving the search query further comprises receiving the search query from a requesting user of the plurality of users, wherein the at least one of the criterion is the particular relationship attribute between the requesting user and the given data resource or the particular relationship attribute between another user of the plurality of users other than the requesting user and the given data resource (e.g. Beausoleil, see paragraph [0007] discloses a user (e.g. first party) can create new content item using a browser interface to an online content management system (e.g. data source), where the user can specify the type of content item to create and name for the content item.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        March 12, 2022